Case: 2:18-cv-00736-MHW-EPD Doc #: 81 Filed: 07/26/19 Page: 1 of 11 PAGEID #: 887




                       THE UNITED STATES DISTRICT COURT FOR
                          THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

   BRIAN GARRETT, et al.,                            )
                                                     )     Case No. 2:18-cv-00692
                  Plaintiffs,                        )
                                                     )     Judge Michael H. Watson
   v.                                                )
                                                     )     Chief Magistrate Judge Elizabeth P.
   THE OHIO STATE UNIVERSITY,                        )     Deavers
                                                     )
                  Defendant.                         )
                                                     )
                                                     )
   STEVE SNYDER-HILL, et al.,                        )
                                                     )     Case No. 2:18-cv-00736
                  Plaintiffs,                        )
                                                     )     Judge Michael H. Watson
   v.                                                )
                                                     )     Chief Magistrate Judge Elizabeth P.
   THE OHIO STATE UNIVERSITY,                        )     Deavers
                                                     )
                  Defendant.                         )
                                                     )


           MOTION FOR CLARIFICATION OF THE COURT’S MAY 24, 2019
                      ORDER PERMITTING DISCOVERY


        Pursuant to Federal Rule of Civil Procedure 26(c), the Snyder-Hill Plaintiffs and the

Garrett Plaintiffs respectfully move this Court to enter an Order clarifying its May 24, 2019

Order (the “Order”) to state that, during the during the pendency of the mediation, Plaintiffs may

seek discovery from OSU employees or former employees who refused to cooperate with

Perkins Coie’s investigation. We conferred with Defendant, who does not have a position on the

motion at this time.
Case: 2:18-cv-00736-MHW-EPD Doc #: 81 Filed: 07/26/19 Page: 2 of 11 PAGEID #: 888




                                MEMORANDUM IN SUPPORT

       The Perkins Coie report (the “Report”) made clear that a number of OSU’s former

employees with highly relevant information refused to cooperate with the investigation (“Non-

Cooperative Witnesses”). Perkins Coie did not have the power to subpoena these witnesses. But

they can be subpoenaed in this litigation. Plaintiffs move this Court to clarify that Plaintiffs may

subpoena and depose certain Non-Cooperative Witnesses during the pendency of the mediation.

       At this early stage in the litigation, the Report has effectively served as the definitive

account of OSU’s responsibility for Dr. Strauss’s abuse. But the Report is necessarily

incomplete, because certain critical witnesses refused to cooperate with the investigation.

Plaintiffs seek to depose certain Non-Cooperative Witnesses—Plaintiffs have currently identified

six such witnesses—for two reasons. First, the mediation is grounded on the incomplete Report.

Plaintiffs expect these witnesses will further establish OSU’s knowledge and deliberate

indifference, and further weaken OSU’s asserted statute of limitations defense—all of which

inform the mediation. Second, the Report made clear that many potential witnesses have already

died or become unable to give testimony. Plaintiffs are concerned that if they cannot promptly

depose elderly Non-Cooperative Witnesses, their testimony may become unavailable.

       The Court’s May 24, 2019 Order denied Defendant’s motion for a stay of discovery.

The Court further stated that it “encourages the parties to focus their efforts on mediation, and

any discovery pursued should be narrowly tailored for the purposes of mediation.” Dkt. 70.

Plaintiffs believe the testimony of these Non-Cooperative Witnesses will aid the mediation

effort. It will also further public transparency about OSU’s role in Strauss’s abuse, a goal OSU

has professed to share. Finally, it would gravely prejudice Plaintiffs if those Non-Cooperative




                                                  2
Case: 2:18-cv-00736-MHW-EPD Doc #: 81 Filed: 07/26/19 Page: 3 of 11 PAGEID #: 889




Witnesses are not promptly deposed and become unable to provide their testimony due to the

passage of time.

       OSU should support this motion, consistent with its repeated public statements, and

motion to this Court, that it wants a full investigation and wants the public to know the full story.

See Dkt. 52 (seeking Order permitting the public release of those portions of the Report based on

information from files obtained from the State Medical Board of Ohio). Perkins Coie repeatedly

sought to interview these Non-Cooperative Witnesses. That firm did not have the power to

compel non-parties to cooperate. But this Court has that power, and OSU should join us in

asking this Court to exercise that power to promptly uncover the whole truth.

                           FACTS AND PROCEDURAL HISTORY

       A.      The Court Denies Defendant’s Motion for a Stay
       The Garrett action was filed on July 16, 2018, and the Snyder-Hill action was filed on

July 26, 2018. Defendant moved to dismiss both actions as untimely. Dkt. 34. Plaintiffs

opposed the motions, explaining that Plaintiffs’ Title IX claims were timely filed under both the

federal discovery rule and Ohio’s equitable tolling doctrine. Dkt. 40.

       On October 12, 2018, Defendants sought a stay of discovery pending the resolution of the

motion to dismiss. Dkt. 25. Plaintiffs opposed that motion because OSU had not shown good

cause to stay discovery, the motion to dismiss is not “virtually certain” to succeed, and the

limited discovery proposed by the Plaintiffs at that point—before the issuance of the Perkins

Coie Report—was not unduly burdensome. Plaintiffs further argued that societal interests

strongly favor proceeding with at least some discovery as the case raises matters of state-wide

and national concern. Dkt. 26.

        The Court ordered the parties to mediation before Senior United States District Judge

                                                  3
Case: 2:18-cv-00736-MHW-EPD Doc #: 81 Filed: 07/26/19 Page: 4 of 11 PAGEID #: 890




Michael R. Barrett on March 15, 2019. A mediation session was held on June 15, 2019.

       On May 24, 2019, the Court denied OSU’s motions to stay discovery. The Order stated:

“Nevertheless, the Court encourages the parties to focus their efforts on mediation, and any

discovery pursued should be narrowly tailored for the purposes of mediation. The Court will

hold a preliminary pretrial conference to establish case deadlines after the parties have exhausted

their efforts at mediation.” Dkt. 70.

       B.      The Perkins Coie Report Details Non-Cooperative Witnesses With Crucial
               Testimony

       At the time the parties briefed Defendants’ motion for a stay, the Perkins Coie report had

not come out; that Report was issued on May 15, 2019.

       The Report identified people who “might have information relevant to determining the

‘University’s knowledge’ of Strauss sexual abuse of student-patients.” Ex. A (Report) at 16. Of

those identified—which did not include survivors—at least 109 did not cooperate: 70 “never

responded” to Perkins Coie and 39 “declined to participate in an interview.” Id. at 17. Some

number of unidentified Non-Cooperative Witnesses refused to cooperate because Perkins Coie

would not agree to their “pre-conditions.” For example, some unidentified Non-Cooperative

Witnesses demanded indemnification by OSU. Others demanded production of relevant

documents before agreeing to participate in an interview, or that OSU pay their attorneys’ fees.

Id. at 10-11 & n. 4.

       The Report also detailed who could not cooperate. Perkins Coie sought to interview 60

witnesses they learned were deceased, their testimony lost forever. Id. at 17. Other witnesses

“were at a notably advanced age (late 80s or 90s) or had experienced significant health

complications (e.g., stroke, dementia, Alzheimer’s) such that their ability to meaningfully

participate in an interview was severely limited or—practically speaking—impossible.” Id.
                                                 4
Case: 2:18-cv-00736-MHW-EPD Doc #: 81 Filed: 07/26/19 Page: 5 of 11 PAGEID #: 891




       One Non-Cooperative Witness is Dr. Ted Grace, OSU’s Student Health Director

beginning in 1992, and Dr. Strauss’s boss. Dr. Grace spoke to Perkins Coie for 36 minutes and

then refused a full interview. Id. at 141. The Report discusses Dr. Grace’s knowledge of Dr.

Strauss’s abuse. Id. at 123-144. Yet the Report has more questions about Dr. Grace than

answers:

       Given Grace’s statements to the Investigative Team about the rumors he had
       heard about Strauss prior to arriving at OSU, it is unclear why Grace did not
       escalate the January 1995 complaints from Students A and B beyond Student
       Health for further investigation at that time, or why there was no indication
       whatsoever of any potential performance concerns in Strauss 1995 Performance
       Evaluation. Further, Grace began serving as Student Health Director at OSU in
       1992; according to Grace, Strauss began “volunteering” at the Student Health
       Men’s Clinic in or around late 1993/early 1994, and was officially appointed in
       July 1994. It is unclear why Grace agreed to allow Strauss to staff the Student
       Health Men’s Clinic if he knew that Strauss was rumored to have engaged in
       “inappropriate sexual touching of athletes.” Finally, it is unclear why Grace
       believed that a “self-enforcing” chaperoning requirement was an appropriate
       solution for Strauss, given that virtually every examination in the Men’s Clinic
       was likely to require a genital examination, due to the nature of the services
       offered there.

Id. at 143-44. As the Report concludes, because “Grace declined to participate in a full interview

with the [Perkins Coie] Investigative Team, we were unable to ask him these questions.” Id. at

144. Plaintiffs seek the opportunity to ask him these questions.

       Another such witness is Dr. John Lombardo, OSU’s Medical Director/Head Team

Physician. Dr. Lombardo sent a letter in November 1994 describing concerns about Dr.

Strauss’s abuse raised by the head fencing coach, Charlotte Remenyik. Dr. Lombardo

determined that the “pervasive” rumors about Dr. Strauss were “unfounded”; yet those concerns

resulted in Dr. Trent Sickles’ assuming the primary role as physician for the fencers. Id. at 93-

94. Dr. Lombardo and Dr. Sickles both refused to cooperate. As the Report explains: “Due to

Lombardo and Sickles’ unwillingness to participate in interviews with the Independent


                                                 5
Case: 2:18-cv-00736-MHW-EPD Doc #: 81 Filed: 07/26/19 Page: 6 of 11 PAGEID #: 892




Investigation, and given the fact that both Strauss and Remenyik are deceased, we were unable to

answer a number of important questions regarding Lombardo’s ‘investigation.’” Id. at 94.

        Other highly-relevant Non-Cooperative Witnesses include:

       Dr. Forrest Smith, OSU’s Student Health Director, 1990-1992. According to a nurse
        Perkins Coie interviewed, Smith received reports that Dr. Strauss would “show up to the
        Student Health Center with male students and request access to an examination room”
        without adhering to “normal scheduling protocols and recordkeeping.” Id. at 121-22.
        Smith dismissed those concerns. Id. at 122. When Perkins Coie requested an interview,
        “Smith’s counsel informed us that Smith was ‘not interested in speaking’ with the
        Investigative Team. We explained we had reason to believe that Smith received reports
        concerning Strauss, but Smith’s counsel informed us that Smith would not be
        ‘voluntarily’ cooperating with the Independent Investigation.” Id. at 122.

       Dr. William Malarkey was an OSU Department of Medicine physician and co-author,
        with Dr. Strauss, of several published research studies on weight loss in athletes. A
        student-athlete who participated in a research study with Dr. Strauss told Perkins Coie
        that Dr. Strauss would conduct a hernia exam on an “almost daily” basis as part of his
        participation in the study. Id. at 68. As the Report explains: “We were unable to obtain
        additional clarification or information about these studies because Strauss’ only living co-
        author-Malarkey— declined to participate in an interview with the Investigative Team.”
        Id. at 69-70.

       Roger Miller was an OSU Student Health physician who witnessed a student complaining
        about Strauss and calling him a “pervert.” Mr. Miller was involved in OSU’s response to
        that complaint. Id. at 132-139. “Roger Miller did not respond to numerous requests from
        the Investigative Team to participate in an interview.” Id. at 126 n. 329.

        The Perkins Coie report does not reveal the identity of most of the Non-Cooperative

witnesses. Undoubtedly there will be more Non-Cooperative Witnesses (i) with information

highly relevant to the mediation, and (ii) at risk of death or infirmity.1




1
 Plaintiffs subpoenaed Perkins Coie for documents concerning the Non-Cooperative Witnesses. Perkins
Coie refused to provide this information. Plaintiffs’ entitlement to this information will be the subject of
separate motion practice.
                                                     6
Case: 2:18-cv-00736-MHW-EPD Doc #: 81 Filed: 07/26/19 Page: 7 of 11 PAGEID #: 893




                                           ARGUMENT
        There is a strong presumption under the Federal Rules that discovery will proceed during

the pendency of a motion to dismiss. Unless it is a “virtual certainty” that OSU will prevail on

its motion to dismiss—which it most certainly is not—a stay of discovery is unwarranted. See

Boddie v. PNC Bank, NA, No. 2:12-cv-158, 2012 WL 4088683, at *2 (S.D. Ohio Sept. 17, 2012)

(citation omitted); Osman v. Mission Essential Pers., LLC, No. 2:11-cv-577, 2012 WL 1831706,

at *2 (S.D. Ohio May 18, 2012).

        The Court’s denial of Defendant’s stay motion conformed with these principles.

Plaintiffs do not seek full discovery at this point, recognizing the Court’s statement that the

parties should focus on mediation. Deposing a few of the Non-Cooperative Witnesses will

support the resolution of this action, preserve testimony from witnesses who might otherwise

become unavailable, and impose little burden. As detailed below, Plaintiffs have currently

identified just six OSU Non-Cooperative witnesses whose testimony is necessary at this stage.

   I.      The Perkins Coie Report Is Missing the Testimony of Essential Witnesses; Such
           Testimony Will Aid the Resolution of this Case

        The Perkins Coie Report identified numerous OSU witnesses with information Perkins

Coie considered highly probative to OSU’s knowledge and how they responded. Perkins Coie

implored the Non-Cooperative Witnesses to cooperate. They refused. As a result, the Report

admits to having many unanswered questions.

        The missing pieces are crucial to the ongoing mediation. The mediation, for example, is

informed by OSU’s pending statute of limitations motion, OSU’s primary (and really, only)

defense in this case. But as detailed in Plaintiffs’ motion to dismiss, Plaintiffs’ Title IX claims

did not accrue until they (i) knew or should have known they were abused and (ii) knew or

should have known of OSU’s role in causing that abuse. See Sowers v. Bradford Area Sch. Dist.,

                                                  7
Case: 2:18-cv-00736-MHW-EPD Doc #: 81 Filed: 07/26/19 Page: 8 of 11 PAGEID #: 894




694 F. Supp. 125, 132 (W.D. Pa. 1988), aff’d, 869 F.2d 591 (3d Cir. 1989), vacated on other

grounds, 490 U.S. 1002 (1989). The Non-Cooperative Witnesses, including two different

Student Health Directors, will likely testify that they ignored and hid complaints about Dr.

Strauss. Such testimony would establish that even if the Plaintiffs did have reason to investigate

OSU’s conduct at the time, their efforts would have been futile.2 Such testimony would also

support Plaintiffs’ argument that the statute of limitations should be equitably tolled because

OSU “engaged in a course of conduct to conceal evidence” of the abuse and the university’s role

in facilitating it. See Lutz v. Chesapeake Appalachia, L.L.C., 717 F.3d 459, 475 (6th Cir. 2013).

        If Plaintiffs are to resolve this case at this early stage, they need transparency, closure,

and the best possible understanding of the key facts. Many of these facts will be answerable with

the aid of a subpoena. Plaintiffs recognize that an early resolution can have value and

mediations can be successful even before discovery is complete. But the mediation cannot exist

in a vacuum. Deposing the Non-Cooperative Witnesses is essential to a fuller understanding of

OSU’s culpability.

        In addition, as OSU previously agreed, the public has a strong interest in learning how

and to what extent this major public university facilitated an employee’s serial sexual abuse of

university students for two decades.




2
  See, e.g., United States v. Kubrick, 444 U.S. 111, 122 (1979) (claim does not accrue because “the facts
about causation may be in the control of the putative defendant, unavailable to the plaintiff or at least very
difficult to obtain.”); T.R. v. Boy Scouts of Am., 181 P.3d 758, 763-64 (Or. 2008) (“[W]hen a duty to
investigate exists, the statute of limitations only begins to run if the investigation would have disclosed
the necessary facts,” and the party asserting limitations defense “must prove that an investigation would
have disclosed those facts.”); see also Piotrowski v. City of Houston, 51 F.3d 512, 517 (5th Cir. 1995)
(statute of limitations tolled “[w]hen a defendant controls the facts surrounding causation such that a
reasonable person could not obtain the information even with a diligent investigation”).
                                                      8
Case: 2:18-cv-00736-MHW-EPD Doc #: 81 Filed: 07/26/19 Page: 9 of 11 PAGEID #: 895




   II.       Courts Routinely Refuse to Delay Depositions Where There is a Risk the
             Deponent Will Become Unavailable

          Plaintiffs further seek to depose the Non-Cooperative witnesses to ensure that no further

witnesses will join those who have already passed away (60 people, by the Report’s count) or

lose their ability to give meaningful testimony. The events at issue began in the late 1970s.

Those who were middle-aged then are now elderly. Many of the Non-Cooperative Witnesses

identified above are likely senior citizens; public records searches indicate that Dr. Malarkey, for

example, is now 80 years old.

          Courts repeatedly permit depositions of those who are elderly or facing health

complications. See In re Scrap Metal Antitrust Litig., No. 1:02-CV-0844, 2002 WL 31988168,

at *5 (N.D. Ohio Nov. 7, 2002) (denying discovery stay due to concerns about “witnesses

becoming unavailable” because “several of the potential witnesses are elderly”); Emsat

Advanced Geo-Location Tech., LLC v. Cellco P’ship, No. 4:08-CV-816, 2009 WL 10690283, at

*2 (N.D. Ohio May 22, 2009) (“a stay may prejudice Plaintiffs’ ability to offer testimony from

certain witnesses given the age and health of those witnesses”).

          OSU hid this serial abuse for decades. Any further delay risks prejudicing the Plaintiffs’

case even further.

   III.      The Depositions Plaintiffs Seek are Not Unduly Burdensome

          From the Report, Plaintiffs have currently identified just six OSU Non-Cooperative

Witnesses whose testimony is material and necessary at this stage in the case: Grace, Lombardo,

Sickles, Smith, Malarkey, and Miller. Six depositions are not unduly burdensome in the context

of one of the largest sex abuse scandals in U.S. history. OSU spent $6 million to hire Perkins

Coie to investigate this matter. Perkins Coie conducted 600 interviews of 520 people. Ex. A at

18. Questioning six more witnesses—or 1% of Perkins Coie’s work—is not unduly burdensome.
                                                   9
Case: 2:18-cv-00736-MHW-EPD Doc #: 81 Filed: 07/26/19 Page: 10 of 11 PAGEID #: 896




                                         CONCLUSION
        Deposing OSU employees or former employees who refused to fully cooperate with

 Perkins Coie’s investigation will support the mediation and preserve testimony. Plaintiffs

 respectfully ask the Court to clarify its May 24, 2019 Order to permit such discovery.


 DATED: July 26, 2019                             EMERY CELLI BRINCKERHOFF
                                                   & ABADY LLP

                                                  By: /s/ Ilann M. Maazel
                                                  Ilann M. Maazel (admitted pro hac vice)
                                                  Debra L. Greenberger (admitted pro hac vice)
                                                  600 Fifth Avenue
                                                  New York, New York 10020
                                                  Phone: (212) 763-5000
                                                  Fax: (212) 763-5001
                                                  E-Mail: imaazel@ecbalaw.com
                                                  E-Mail: dgreenberger@ecbalaw.com

                                                  SCOTT ELLIOTT SMITH, LPA
                                                  Scott E. Smith (0003749)
                                                  Brian R. Noethlich (0086933)
                                                  5003 Horizons Drive, Suite 100
                                                  Columbus, Ohio 43220
                                                  Phone: (614) 846-1700
                                                  Fax: (614) 486-4987
                                                  E-Mail:ses@sestraillaw.com
                                                  E-Mail: brn@sestriallaw.com

                                                  Adele P. Kimmel (admitted pro hac vice)
                                                  PUBLIC JUSTICE, P.C.
                                                  1620 L Street, NW, Suite
                                                  630 Washington, DC 20036
                                                  Phone: (202) 797-8600
                                                  Fax: (202) 232-7203
                                                  E-mail: akimmel@publicjustice.net

                                                  2:18-cv-00736


                                                  /s/ Simina Vourlis
                                                  by /s/ Ilann Maazel
                                                  per email authorization (5/9/19)

                                                10
Case: 2:18-cv-00736-MHW-EPD Doc #: 81 Filed: 07/26/19 Page: 11 of 11 PAGEID #: 897




                                                  Simina Vourlis (0046689) (Trial Attorney)
                                                  The Law Office of Simina Vourlis
                                                  856 Pullman Way
                                                  Columbus, OH 43212
                                                  (614) 487-5900
                                                  (614) 487-5901 fax
                                                  svourlis@vourlislaw.com

                                                  Rex A. Sharp (admitted pro hac vice)
                                                  Ryan C. Hudson (admitted pro hac vice)
                                                  Scott B. Goodger (admitted pro hac vice)
                                                  Larkin Walsh (admitted pro hac vice)
                                                  Sarah T. Bradshaw (admitted pro hac vice)
                                                  REX. A. SHARP, P.A.
                                                  5301 W. 75th Street
                                                  Prairie Village, KS 66208
                                                  (913) 901-0505
                                                  (913) 901-0419 fax
                                                  rsharp@midwest-law.com
                                                  rhudson@midwest-law.com
                                                  sgoodger@midwest-law.com
                                                  lwalsh@midwest-law.com
                                                  sbradshaw@midwest-law.com

                                                  2:18-cv-00692


                                 CERTIFICATE OF SERVICE

        A copy of this document was served by the Court’s ECF System on all counsel of record

 on July 26, 2019, pursuant to Fed. R. Civ. P. 5(b)(2)(E).


                                                      /s/ Ilann M. Maazel
                                                          Ilann M. Maazel




                                                11
